Citation Nr: 1235822	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  05-03 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for dental trauma for dental treatment purposes.

2.  Entitlement to service connection for a disfiguring injury to the upper lip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1981 to August 1989.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in St. Petersburg. Florida.  It was remanded by the Board for additional development in October 2009 and in June 2011.

The Veteran testified at a hearing before a Veterans Law Judge in July 2009.  That Judge has since left the Board.  In June 2012 the Veteran was sent a letter asking whether he wanted a new hearing before a current Veterans Law Judge, but he did not respond.  As indicated in the letter, this is taken as a conclusion that he does not desire an additional hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claim for service connection for a dental disorder, the Veteran was afforded a VA dental examination in January 2010.  In the June 2011 remand, the Board determined that the dental examination was inadequate for rating purposes because it was performed by a nurse practitioner rather than a dentist.  The Board remanded the claim for examination of the Veteran by a dentist.  A Veteran has a right to compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran was afforded another VA dental examination in August 2011.  However, this examination was also performed by a nurse practitioner rather than a dentist.  It therefore did not comply with the instructions which were set forth in the June 2011 remand and a new examination, by a dentist, is required.

With respect to the scar on the Veteran's lip, a VA examination in August 2011 found no scar to be present.  However, an earlier treatment record from March 2005 referenced a minor scar on the Veteran's lip.  Due to these conflicting findings, it is uncertain whether the Veteran actually has a scar on his lip.  Therefore, he should be afforded a new VA scars examination to resolve the issue of whether there is in fact a scar on his lip.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dental examination with a dentist.  The claims file should be reviewed by the examiner in connection with the examination.  All pertinent pathology should be noted in the examination report.  The dentist should provide an opinion as to whether the Veteran's current dental problems are due to dental trauma in service, including a fall in March 1983 when he hit his mouth on an object.  

2.  Schedule the Veteran for a VA scars examination.  The examiner should determine whether there is a scar on the Veteran's lip and, if so, whether it is related to service including a fall in March 1983 when the Veteran hit his mouth on an object.  The claims file should be reviewed by the examiner in connection with the examination.  If a scar is present, a complete description of such should be provided.  If a scar is present, the examiner should indicate whether the scar is at least as likely as not (at least 50 percent likely) related to anything that occurred during the Veteran's service including the March 1983 fall.  

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


